Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 and 20, drawn to a unit dose pack, classified in CPC C11D 17/043.
II. Claim 19, drawn to a method of producing a unit dose pack, classified in CPC C11D 11/00.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as by injection molding.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  and
	(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Atty. Bojuan Deng on March 24, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2016/0355767), hereinafter “Souter.”
	Souter teaches a liquid laundry detergent composition comprising; a. a liquid phase; b. between 0.5% and 15% by weight of the liquid detergent composition of a solid enzyme viscosity of between 300 mPas and 700 mPas (equivalent to between 300 cps and 700 cps), more preferably between 350 mPas and 600 mPas (equivalent to between 350 cps and 600 cps), at a shear rate of 1000 s-1 (underlinings supplied; see paragraph [0012], page 1). The liquid laundry detergent composition may be present in a water-soluble unit dose article wherein the composition comprises between 0.5% and 15% by weight of the composition of water, and the water-soluble unit dose article comprises at least one water-soluble film shaped such that the unit-dose article comprises at least one internal compartment surrounded by the water-soluble film (see paragraph [0124], page 8). The liquid laundry detergent composition may comprises an adjunct ingredient like dye and soil release polymer (see paragraph [0123], page 8), for example, 0.24 wt% Brightener 49 and 0.32 wt% soil 
With respect to difference (1), considering that Souter teaches Composition A which comprises 9.80 wt% dipropylene glycol n-butyl ether and 15.00 wt% glycerol in Table 1, the total of which is 24.8 wt%, this amount reads on the minimum amount of about 26 wt% of instant claim 1 because the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207). In addition, considering that Souter teaches the liquid laundry detergent composition comprising  between 5% and 40% by weight of the liquid of an alcohol like glycerol,  dipropylene glycol n-butyl ether and mixtures thereof in paragraph [0010], the prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (2), even though Souter does not explicitly disclose diethylene glycol monobutyl ether, rather, dipropylene glycol n-butyl ether as disclosed in paragraph [0010] and Composition A, B and C in Table 1, it would have been obvious to one of ordinary skill in the art to have substituted the dipropylene glycol n-butyl ether with its homologues like diethylene glycol monobutyl ether because characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.
With respect to difference (3), considering the Souter teaches 15.00 wt% glycerin in Composition A in Table 1, this amount reads on the minimum amount of about 16 wt% of instant claims 3 and 16 because the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207). In addition, considering that Souter teaches the liquid laundry detergent composition comprising  between 5% and 40% by weight of the liquid of an alcohol prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With respect to difference (4), regarding the amount of the anti-redeposition agent in an amount of from about 0.5 to about 5 wt% as recited in claim 4, considering that Souter teaches 0.32 wt% soil release polymer in Composition B, wherein the soil release polymer reads on anti-redeposition agent, the amount of 0.32 wt% reads on the minimum amount of about 0.5 wt% because the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207).
	With respect to differences (5) and (6), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the liquid laundry detergent composition of Souter to have an efflorescence value and water activity within those recited because similar detergent ingredients with overlapping proportions have been utilized, hence would exhibit similar properties. 


In the alternative, claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Souter as applied to the above claims, and further in view of Tuzi et al. (US 2009/0105113), hereinafter “Tuzi.”
	Souter teaches the features as discussed above. Souter, however, fails to disclose diethylene glycol monobutyl ether.
	Tuzi, an analogous art, teaches the equivalency of dipropyleneglycol monobutyl ether with diethylene glycol monobutyl ether as diethers (see paragraph [0085], page 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dipropyleneglycol monobutyl ether of Souter with diethylene glycol monobutyl ether because the substitution of art recognized equivalents as shown by Tuzi is within the level of ordinary skill in the art. In addition, the substitution of one diether for another is likely to be obvious when it does no more than yield predictable results.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Souter as applied to claims 1-5, 8-13 and 15-18 above, and further in view of Scheuing et al. (US 2010/0234271), hereinafter “Scheuing.”
	Souter teaches the features as discussed above. Souter, however fails to disclose the anti-redeposition agent or soil release polymer being sodium methylacrylate styrene copolymer as recited in claim 6.
	Scheuing, an analogous art teaches that soil suspension polymers or anti-redeposition agent includes water-soluble random copolymers of styrene and acrylic acid, an example of which is Alcosperse 747 (see paragraph [0083], page 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized as the specific soil release polymer, water-soluble random copolymers of styrene and acrylic acid for example, Alcosperse 747 because Souter specifically desires a soil release polymer and Scheuing provides such specific anti-redeposition agent or soil release polymer. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Souter as applied to claims 1-5, 8-13 and 15-18 above, and further in view of Depoot et al. (US 2016/0040105), hereinafter “Depoot.”
	Souter teaches the features as discussed above. Souter, however, fails to disclose coconut fatty acid.
	Depoot, an analogous art, teaches the equivalency of palm kernel fatty acid with coconut fatty acid (see paragraph [0081], page 6). 
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Souter as applied to claims 1-5, 8-13 and 15-18  above, and further in view of Naqvi et al. (US 2015/0329807), hereinafter “Naqvi.”
Souter teaches the features as discussed above. In addition, Souter teaches that the composition may comprise from 0% to 30% or even from 0.1% to 25% by weight of the composition of fatty alcohol ethoxylate non-ionic surfactant (see paragraph [0088], page 5). Souter, however, fails to disclose the incorporation of coconut fatty acid and bittering agent to the composition in their respective amounts, as well as the respective amounts of the monoethanolamine, water, an anionic surfactant, nonionic ethoxylated surfactant, optical brightener, diethylene glycol monobutyl ether, glycerin, and polyethylene glycol in the composition. 
Naqvi, an analogous art, teaches a unit dose detergent composition comprising a water soluble container formed from a water soluble film material enclosing a liquid composition (see abstract), wherein the liquid composition may also contain one or more optional ingredients conventionally included in detergent compositions such as bittering agent (see paragraph [0086], page 6), in an amount of 0.04 wt% based on the weight of the liquid composition (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a liquid composition comprising  monoethanolamine, water, an anionic surfactant, nonionic ethoxylated surfactant, optical brightener, dipropylene glycol monobutyl ether, glycerin, and polyethylene glycol because these are some of the essential and/or suitable ingredients taught by Souter, and to have substituted the dipropylene glycol n-butyl ether with its homologues like diethylene glycol monobutyl ether because characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent member, see In re Henze, 85 USPQ 261.
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the incorporated a bittering agent and coconut fatty acid in their optimum proportions into the composition of Souter because these are conventional ingredients included in detergent compositions for added benefits as taught by Naqvi.
Regarding the respective amounts of the above ingredients, considering the proportions of these ingredients as taught by Souter and Naqvi above,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 1-5, 8-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Piorkowski et al. (US 2019/0127669, already cited in IDS dated 08/23/19), hereinafter “Piorkowski.”
The applied reference has a common inventor (D. Piorkowski) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Piorkowski teaches a single dose pack comprising: a water-soluble container formed from a -soluble or water-dispersible film, wherein the film comprises polyvinyl alcohol;  a wash composition encapsulated within the container, wherein the wash composition comprises: an ionic detergent surfactant present in an amount of from about 5 to about 55 weight percent, based on a total weight of the wash composition;  water present in an amount of from about 5 to about 20 weight percent based on the total weight of the wash composition;  and a non-aqueous solvent comprising at least 3 different components that, in total, are present in an amount of least 1.5 times a concentration of the water, in weight percent based on the total weight of the wash composition (see claim 13). The non-aqueous solvent includes glycerol (also 
With respect to difference (1), considering that Piorkowski teaches that the non-aqueous solvent is present in the wash composition in an amount of from about 30 to about 70 percent and the glycerol is present in the wash composition in an amount of from about 3 to about 56 weight percent as disclosed in paragraph [0027]; and the 4C+ compound, like the diethylene glycol monobutyl ether, is present in the wash composition in an amount of from about 7 to about 56 weight percent; or from about 8 to about 56 weight percent as disclosed in  paragraphs [0028] and [0022], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). Please note that polyethylene glycol is not an essential C4+ compound, hence, need not be incorporated in the wash composition.  
With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected diethylene glycol monobutyl ether as the specific glycol ether because this is one of the suitable selections of C4+ compound taught by Piorkowski in paragraph [0022].  
With respect to difference (3) regarding the amount of the glycerin, i.e., about 16 to about 25 wt%, as recited in claims 3 and 16; considering the Piorkowski teaches glycerol being present in the wash composition in an amount of from about 3 to about 56 weight percent as disclosed in paragraph [0027],  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (4), regarding the amount of the anti-redeposition agent in an amount of from about 0.5 to about 5 wt% as recited in claim 4, considering that Piorkowski teaches the anti-redeposition agent in an amount of from about 0 to about 3 weight percent, or an amount of from about 0 to about 2 weight percent, based on the total weight of the wash composition in paragraph [0041], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With respect to difference (5), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the wash composition of Piorkowski to have an efflorescence value within those recited because similar detergent ingredients with overlapping proportions have been utilized, hence would exhibit similar properties. 
With respect to difference (6), regarding the ratio of the glycol ether to the glycerin, considering that the 4C+ compound, which includes the diethylene glycol monobutyl ether, is prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (7), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a wash composition comprising monoethanolamine, water, coconut fatty acid, anionic surfactant, nonionic ethoxylated surfactant, optical brightener, bittering agent, diethylene glycol monobutyl ether, glycerin, and polyethylene glycol because these are some of the essential and or suitable ingredients taught by Piorkowski. Regarding their respective proportions, considering the teachings of the proportions of these ingredients as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Poirkowski as applied to claims 1-5, 8-18 and 20 above, and further in view of Scheuing et al. (US 2010/0234271), hereinafter “Scheuing.”
	Poirkowski teaches the features as discussed above. Poirkowski, however fails to disclose the anti-redeposition agent being sodium methylacrylate styrene copolymer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the anti-redisposition agent of Piorkowski with the water-soluble random copolymers of styrene and acrylic acid, for example Alcosperse 747 because the substitution of one anti-redisposition agent for another is likely to be obvious when it does no more than yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-13 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 13 of U.S. Patent No. 10,774,294. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar unit dose product or pac comprising a film and wash/liquid composition, the composition enclosed within the film, the composition comprising a solvent . 
	Even though US ‘294 is silent as to the specific amounts of each of the amounts of the glycerin, diethylene glycol monobutyl ether and polyethylene glycol, considering that US ‘294 teaches a solvent system which may include these three solvents, the total of which may be from about 26 wt%% to about 40 wt%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of each of the glycerin, diethylene glycol monobutyl ether and polyethylene glycol to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized their respective amounts through routine experimentation for best results. 
	With regards to the proportions of the ionic surfactant, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
	Even though US ‘294 is silent as to the water activity, viscosity and  efflorescence value of the composition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the composition of US ‘294 to because similar detergent ingredients with overlapping proportions have been utilized, hence would exhibit similar properties. 

Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-13 and 15-18 of US ‘294 in view of Souter in further view of Scheuing.
	US ‘294 teaches the features as discussed above. US ‘294, however fails to disclose the  incorporation of an anti-redeposition agent in the amount as recited in claim 4, the anti-redeposition agent being sodium methylacrylate styrene copolymer as recited in claim 6 and the further incorporation of an enzyme as recited in claim 7.
	Souter, analogous art, teach the features as discussed in paragraph 9 above.  In particular, Souter teaches a liquid laundry detergent composition comprising; a. a liquid phase; b. between 0.5% and 15% by weight of the liquid detergent composition of a solid enzyme particle, wherein the solid phase is dispersed within the liquid phase (see paragraphs [0008]-[0010], page 1). Souter also teaches that the liquid laundry detergent composition may comprises an adjunct ingredient like soil release polymer (see paragraph [0123], page 8), for 
	Scheuing, an analogous art teaches that soil suspension polymer or anti-redeposition agent includes water-soluble random copolymers of styrene and acrylic acid, an example of which is Alcosperse 747 (see paragraph [0083], page 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated enzyme and water-soluble random copolymers of styrene and acrylic acid into the liquid composition of US ‘294 in their optimum proportions because such incorporation would provide additional laundering benefits to the composition as taught by Souter and Scheuing.  
 
Claims 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-13 and 15-18 of US ‘294 in view of Naqvi.
	US ‘294 teaches the features as discussed above. US ‘294 also teaches that the liquid composition comprises water and at least four non-aqueous solvents, wherein said solvent system totals about 35% to about 80% weight of the liquid composition (see claim 1). US ‘294, however fails to disclose coconut fatty acid, optical brightener and monoethanolamine in their respective amounts as recited in claim 14 and the specific ingredients, which further include bittering agents, and their respective amounts as recited in claim 20.
Naqvi, an analogous art, teaches the features as discussed in paragraph 13 above. In particular, Naqvi teaches a unit dose detergent composition comprising a water soluble container formed from a water soluble film material enclosing a liquid composition (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated coconut fatty acid, optical brightener, monoethanolamine and bittering agent in their optimum amounts into the liquid composition of US ‘294 which comprises water, LAS, AES and AE surfactants, diethylene glycol monobutyl ether, glycerin and optionally polyethylene glycol  because these are conventional ingredients normally added to liquid compositions for added benefits as taught by Naqvi. 
Regarding the respective amounts of the above ingredients, considering the proportions of these ingredients as taught by US ‘294 and Naqvi above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the references because overlapping ranges have been held to be a prima facie case of obviousness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761